DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
	Claims 2, 3, 5-10, 12-16, and 18-22 have been amended.  Claims 2-22 are currently pending in the present application.
Claim Interpretation
	During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.”  MPEP 2111; See also, MPEP 2173.02.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969).  See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”).  The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.  An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 2-6, 9-13, 16-19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Consumer Driven Multivariate Landing Page Optimization (“Gofman”).
Claims 2, 9, and 16
	Gofman teaches a method comprising:
	building two predictive models, wherein the predictive models are built using one or more predictive factors, and wherein the predictive models are built in parallel and associated with the same web-page (See Gofman; e.g., at Section 2 and 3: A/B Split Test is a two model example of the multivariate approach); 	creating a utility value corresponding to each of the predictive models associated with the web-page (See Gofman; e.g., at Section 1: measured by marketing goals such as conversion rate);	determining the predictive information associated with a first number of events on the webpage, wherein the first number of events are associated with a first predictive model (See Gofman; e.g., at Section 2: multiple prototypes are tested with consumers);	determining the predictive information associated with a second number of events on the webpage, wherein the second number of events are associated with a second predictive model (See Gofman; e.g., at Section 2: multiple prototypes are tested with consumers);	determining multiple configurations of the webpage, wherein each configuration includes one or more objects for presentation, and wherein each configuration is associated with a particular predictive model (See Gofman; e.g., at Section 3);	determining a predictive model to initially display, wherein determining includes comparing the determined utility values corresponding to each of the predictive models with the predictive information associated with each predictive model (See Gofman; e.g., at Section 3);	selecting a configuration from the multiple configurations (See Gofman; e.g., at Section 3); and 	providing the selected configuration for presentation on the web-page. (See Gofman; e.g., at Section 3).
Claims 3, 10, and 22
	Gofman teaches wherein determining the multiple configurations of the web-page includes determining one or more objects to present in each configuration (See Gofman; e.g., at Section 3).
Claims 4, 11, and 17
	Gofman teaches wherein the predictive information includes behavioral information and information associated with one or more responses to one or more objects (See Gofman; e.g., at Section 3).
Claims 5, 12, and 18
	Gofman teaches wherein the predictive information includes behavioral information, and wherein the behavioral information includes a time of a previous request associated with content of the web-page, a time that the content was last requested, a number of visits to the web-page, a number of times that an object has been presented, or a number of times that the object has been selected (See Gofman; e.g., at p. 8, col. 1: describing Live Environment MVLPO Execution).
Claims 6, 13, and 19
	Gofman teaches wherein the predictive information includes information associated with one or more responses to one or more objects, and wherein the information associated with the one or more responses to the one or more content objects includes a receipt time of a response, a uniform resource locator key associated with the response, an internet protocol address, or a type of browser application (See Gofman; e.g., at p. 8, col. 1: describing Live Environment MVLPO Execution).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 14-15, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Gofman.
Claims 7, 14, and 20
	Gofman is applied as described above with respect to Claim 2.  Gofman teaches wherein the web-page is associated with a mobile website.  One of ordinary skill in the art would be reasonably expected to infer that web pages can be associated with mobile websites.  See MPEP 2144.03.
Claims 8, 15, and 21
	Gofman teaches wherein the web-page is associated with a mobile application.  One of ordinary skill in the art would be reasonably expected to infer that web pages can be associated with a mobile application.  See MPEP 2144.03.
Examiner’s Note(s)
	The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 
Conclusion
	Claims 2-22 are rejected over prior art.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STANLEY K. HILL whose telephone number is (571) 270-5978 and fax number is 571-270-6978.  The Examiner can normally be reached M-F 8:30-5:00.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ann J. Lo, can be reached at (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Stanley K. Hill/Primary Patent Examiner, Art Unit 2126